Citation Nr: 1443132	
Decision Date: 09/25/14    Archive Date: 10/06/14

DOCKET NO.  10-49 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to payment of compensation benefits under 38 U.S.C.A. § 1151 for a hematoma resulting from July 2008 VA right inguinal hernia repair.

2.  Entitlement to payment of compensation benefits for erectile dysfunction, to include as a residual of right inguinal hernia repair and under 38 U.S.C.A. § 1151 and as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Marine Corps from October 1973 to June 1975.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Roanoke, Virginia, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which denied entitlement to the benefits sought.

In May 2013, the claims were remanded to the RO via the Appeals Management Center (AMC) in Washington, DC, for additional development.  At that time the Veteran's claim with regard to erectile dysfunction was recharacterized to include consideration of that disability as an additional disability under 38 U.S.C.A. § 1151, to more appropriately reflect his allegations.  

The case was again remanded by the Board in January 2014.  It has been returned to the Board for appellate consideration.  

The case has been processed using the Virtual VA and the Veterans Benefits Management System (VBMS) electronic claims systems.  


FINDINGS OF FACT

1.  The Veteran developed a hematoma following a July 2008 VA right inguinal hernia repair; the hematoma did not result from or permanently increase in severity as the result of, an event not reasonably foreseeable or any carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA.

2.  With resolution of reasonable doubt in the Veteran's favor, erectile dysfunction is etiologically related to service-connected disability of posttraumatic stress disorder (PTSD).  

CONCLUSIONS OF LAW

1.  The criteria for entitlement to compensation under 38 U.S.C. § 1151 for hematoma following July 2008 VA right inguinal hernia repair are not met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2013).

2.  Erectile dysfunction is proximately due to any service-connected disability.  38 U.S.C.A. § 1110, 5107(b) (West 2002); 38 C.F.R. 3.102, 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim. 

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is specifically to inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

The record reflects that the Veteran was provided all required notice in a letter sent in January 2010, prior to the initial adjudication of the claim.  

The duty to assist the Veteran has also been satisfied.  The Veteran's identified private and VA medical treatment records have been obtained.  Neither the Veteran nor his representative has identified any outstanding, existing evidence that could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.

The record also reflects that VA medical opinions were obtained in August 2013, September 2013 and April 2014.  The Board has determined that collectively these VA medical opinions are adequate for adjudication purposes.  Each time, the authors considered all of the pertinent evidence of record and provided adequate rationale for the opinions stated, relying on and citing to the records reviewed.  In August 2013, the examining physician opined as to the erectile dysfunction and recommended that the issue as to the hematoma be referred to a qualified surgeon not working at the VA medical centers in Richmond or Hampton.  An opinion was obtained from a physician's assistant at the Winston-Salem VAMC in September 2013, but found to be not wholly adequate on its own and thus not compliant with the prior remand inasmuch as the August 2013 examiner recommended a "qualified surgeon."  In April 2014, an opinion was obtained from a surgeon from the Washington VAMC.  

Although the Veteran stated in a May 2014 letter to VA that he was sending pictures of his hernia recurrence, he has not done so.  Moreover, as the hernia has been adequately described and recorded by examiners, the Board does not find that pictures of the disability are necessary to decide the claim.  The Board finds that no additional pertinent, identified evidence that could be obtained by VA is missing from the claims folder.  Accordingly, the Board will address the merits of the claim.

Legal Criteria

With respect to claims filed on or after October 1, 1997, 38 U.S.C.A. § 1151 provides in pertinent part that compensation shall be awarded for a qualifying additional disability in the same manner as if such additional disability was service connected.  See VAOPGCPREC 40-97 (Dec. 31, 1997).  For purposes of this section, a disability is a qualifying additional disability if it was not the result of the Veteran's willful misconduct and the disability was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by the Secretary, and the proximate cause of the disability was: (a) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or (b) an event not reasonably foreseeable.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.

To determine whether additional disability exists, the Veteran's condition immediately prior to the beginning of the hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy program upon which the claim is based is compared to his or her condition after such care, treatment, examination, services, or program has been completed.  Each body part or system involved is considered separately.  38 C.F.R. § 3.361(b).

To establish causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the Veteran's additional disability.  Merely showing that a Veteran received care, treatment, or examination and that the Veteran has an additional disability does not establish causation.  38 C.F.R. § 3.361(c)(1).

Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or progress.  38 C.F.R. § 3.361(c)(2).  Additional disability caused by a veteran's failure to follow properly given medical instructions is not caused by hospital care, medical or surgical treatment, or examination.  38 C.F.R. § 3.361(c)(3).

The proximate cause of a disability is the action or event that directly caused the disability, as distinguished from a remote contributing cause.  38 C.F.R. § 3.361(d).  To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's additional disability, it must be shown that the hospital care, medical or surgical treatment, or examination caused the Veteran's additional disability (see 38 C.F.R. § 3.361(c) ); and that (1) VA failed to exercise the degree of care that would be expected of a reasonable health care provider, or (2) VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's-or, in appropriate cases, the Veteran's representative's-informed consent.  38 C.F.R. § 3.361(d)(1).

Finally, the determination of whether the proximate cause of a Veteran's additional disability was an event not reasonably foreseeable is to be based on what a reasonable health care provider would have foreseen.  The event does not have to be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered an ordinary risk of the treatment provided.  38 C.F.R. § 3.361(d)(2).  The regulation further provides that, in determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).
Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a) (2013).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b) (2013).

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits.  38 U.S.C.A. § 1154(a).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran alleges that in July 2008, he came to the VAMC in Hampton, Virginia, for treatment of a right inguinal hernia.  A surgical repair was performed on July 22, 2008, with the Veteran's informed consent.  In August 2008, the Veteran was readmitted for complaints of pain in the groin; a hematoma was diagnosed and treated.  The Veteran claims that this hematoma was caused by negligent, careless, or otherwise substandard care from his VA doctor(s).  

VA treatment records reflect that a March 2009 CT of the abdomen showing hernia recurrence.  

The Veteran underwent examination by R.P., M.D., in April 2011.  Dr. P. assessed a large, recurrent right inguinal hernia.  He did not feel comfortable proceeding with surgical intervention and referred the Veteran to a tertiary surgical center or a hernia center due to the size and complexity of the hernia.  

The Veteran underwent VA examination in August 2103 pursuant to the Board's initial remand by a VA physician.  This physician provided a detailed recitation of the relevant facts in this matter:  

The Veteran had a right inguinal hernia repair on 7/21/2008 at Hampton VA.  Informed consent was signed before the procedure.  On surgical progress notes dated 7/25/2008 there was noted to be recurrence of the inguinal hernia, described as baseball sized, and an aspiration of 5 ml of blood was performed on that day.  On 7/28/2008 another aspiration of 5 ml of blood was performed.  On August 6, 2008 he was seen in general surgery follow up and noted to have marked swelling in the right inguinal area and the plan was repeat exploration.  He was consented for this procedure on 8/6/2008.  The consent included permission to remove right testis if it was found to be not viable.  However a Doppler ultrasound of the scrotum on this date showed blood flow to both testes.  The surgery was performed through an incision on the right scrotum and a hematoma was evacuated from near the right testis.  There was also discovered a fibrous mass of tissue which was not disturbed to avoid exposing the surgical mesh.  Postoperatively the right testis was found to be contracted up and slowly descended back into place in the scrotum over the next month.  He continued to improve until March 2009 when he again had recurrent swelling and pain in the right inguinal hernia, and he complained of decreased sex drive.  In August 2009 he had a preperitoneal 3 x 5 inch mesh placed for recurrent hernia.  In January 2010 he is noted to have recurrence of hernia from this repair x 1 month.  On January 28th 2010 he was referred to the Richmond VAMC to the general surgery clinic there for recurrent right inguinal hernia and the plan was for laparoscopic repair.  On October 2010 he was seen for follow up in the Richmond general surgery clinic and was said to be "#200+" on the waiting list for repair.  At that time the hernia was noted to be 8 cm in size.  He was eventually given a surgical date for December 30, 2011.  However in the interim the Veteran had sought a second opinion from a surgeon in the private sector, who found his situation to be very complicated and recommended surgery only from a hernia specialist in Charlotte, NC.  To date he has not had any additional intervention.  He continues to have pain in the area of the hernia and in the scrotum.  He states he has erectile dysfunction ever since the second surgery which has not responded to Levitra or Viagra.  

The examiner went on to opine follows:  

The Veteran is found to have a diagnosis of erectile dysfunction.  The veteran's erectile dysfunction is less likely than not related to the hernia repair of July 2008.  Rationale: Immediately after the surgery there was concern about the viability of the right testis.  However, evaluation of the blood supply found the testis to be viable, and testosterone level was checked on July 1, 2013 as part of the preparation of this report, and found to be normal.  Additionally, neurologic damage is very unlikely to happen as a result of inguinal hernia repair surgery because the innervation responsible for erection is not in the area of surgical intervention.  Additionally, veteran has several medical conditions which can contribute to erectile dysfunction, including diabetes, hypertension, and post-traumatic stress disorder.  

Regarding the recurrence of the right inguinal hernia, I do not have the expertise to comment on whether this is at least as likely as not due to negligence, lack of care, or similar instance of fault on the part of VA, or was not reasonable foreseeable as a result of the treatment and surgery.  I recommend independent review and examination of the Veteran by a qualified surgeon.  Additionally, as the Veteran was evaluated at Hampton VAMC and Richmond VAMC for this condition, I recommend the review and exam should not take place at either of these facilities.  

In September 2013, the Veteran's claim was evaluated by a physician's assistant at the VA in Winston-Salem who stated as follows:

It is the opinion of this Examiner that the VA was not negligent, or showed a lack of care as a result of the treatment and surgery. Rational: The Examiner reviewed all surgery notes and progress notes subsequent to his right inguinal hernia repair.  It is of particular note that the Veteran does not have any current complaints from the surgery noted in his progress notes, which are current with last entry 9/24/2013.  He initially had an uncomplicated hernia repair with mesh 7/21/2008.  However, he developed a large right scrotal hematoma which was drained 8/06/2008.  He developed a hernia on this side again and it was repaired again on 8/20/2009 - all at the Hampton, Virginia VAH.  Surgical complications of hernia repairs are not unusual and it is common to have a second repair 20% of the time with all persons.  Surgical reports are complete and detailed.  I do not find any negligence on the part of the VA or its surgeons after carefully reviewing the data.

The claims were denied by the RO based upon the above evidence and returned to the Board.  The Board remanded the matters again in January 2014, noting that the VA physician in August 2013 specifically recommended that an opinion be obtained by a qualified surgeon.  

In May 2014, a VA surgeon specializing in erectile dysfunction and surgeries pertaining to that condition reviewed the entire electronic claims folder and rendered an opinion in this matter.  The examiner's credentials included being an associate clinical professor of urology at George Washington Hospital, and Georgetown Hospital Chairman, Department of Urology, Doctor's Community Hospital, Lanham, MD, Vice Chairman, and Director of Surgical Quality Assurance, Doctor's Community Hospital, Lanham, MD Urogynecology Consultant, Veterans Hospital, Washington, DC.  

His report included the following:  

The patient is a 58 yo male who had a right inguinal hernia repair on 7/21/2008.  Surgery was complicated by a return to the operating room for evacuation of a hematoma.  The hernia recurred, and was again repaired on 8/20/09.  Evaluation in 2011, showed another recurrence, with a large defect.  The consulting surgeon felt that a repair would more likely than not, fail.  This patient has several health risks that compromise successful wound healing.  He is obese, with hepatitis C, and hypertension.  Poor healing and hematoma formation is increased in obese patients with poor health, and active debilitating disease(hepatitis C).  There is no evidence that any attending physician, or consulting surgeon did anything less than the standard of care for this patient.  The risk of failure was significant, and complication risk level increased, for this patient, at every procedure.  Regarding his post procedure erectile dysfunction, the causes are general systemic illness(hepatitis C), sleep apnea, hypertension, substance abuse, and PTSD.  The surgical complications certainly further depressed his mood, but they did not occur because of any deficiency in care from his doctors.

As to erectile dysfunction, the Board notes that while it does not appear that this disability is due to the hernia repair as noted by the above physicians, service connection is in effect for PTSD.  As the examiners in May 2014 and August 2013 specifically listed PTSD as one of the causes of the Veteran's erectile dysfunction, the Board will resolve any reasonable doubt and conclude that service connection is warranted for erectile dysfunction pursuant to 38 C.F.R. § 3.310.  

However, the Board finds that the preponderance of the evidence is against a finding that benefits are warranted under 38 U.S.C.A. § 1151 for a hematoma resulting from July 2008 VA right inguinal hernia repair.  

Parenthetically, to the extent that the Veteran argues that recurrence of the hernia (as opposed to the hematoma) warrants compensation under 38 U.S.C.A. § 1151, it is noted that the hospital care he received cannot cause the continuance or natural progress of a disease or injury unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or progress.  38 C.F.R. § 3.361(c)(2).  In this case, none of the medical opinions suggest that there was failure to timely diagnose and properly treat.  The preponderance of the evidence is thus against such a finding.  

It is undisputed that the Veteran manifested hematoma following the July 2008 right hernia repair.  Inasmuch as that equates to additional disability due to VA treatment, merely showing that a Veteran received care, treatment, or examination and that the Veteran has an additional disability does not establish causation.  See 38 C.F.R. § 3.361(c)(1).  As will be explained below, the Board finds that this disability was not the result of carelessness, negligence, lack of proper skill or error in judgment by a VA physician, and it was reasonably foreseeable.   

A valid consent form was verified on the day of July 2008 surgery.  The Board finds the statement by the PA in September 2013, that surgical complications of hernia repairs are not unusual and it is in fact common to have a second repair 20% of the time, to be relevant and illuminating as to the fact that a hematoma was reasonably foreseeable.  It also supports, by inference, the conclusion that hematoma formation (surgical complications) is not uncommon.  

The Board also notes the May 2014 opinion of the surgeon that the Veteran has several health risks that compromise successful wound healing, he is obese, with hepatitis C, and hypertension.  The surgeon further noted that poor healing and hematoma formation is increased in obese patients with poor health, and active debilitating disease(hepatitis C).  This supports the finding that the Veteran's resulting hematoma was not unforeseeable and was in fact a foreseeable occurrence in this case.

The Veteran contends that he would not have this complication had the physician conducted the operation properly.  However, the Board finds the May 2014 surgeon's opinion that there is no evidence that any attending physician, or consulting surgeon did anything less than the standard of care for this patient, to be persuasive and medically uncontroverted competent evidence against this theory.  The Board finds the surgeon's explanation that the risk of failure was significant, and complication risk level increased, for this patient, due to his health issues, to outweigh the Veteran's lay assertions.  This is a relatively complex medical issue and the Veteran is not competent to opine as to whether the standard of care was provided and whether his risk factors played a part in the hematoma formation.  See Jandreau, 492 F.3d at 1377.

The 2014 VA surgeon found that there was no negligence on the part of VA in the July 2008 procedure.  Again, in May 2014 the VA surgeon pointed out that poor healing and hematoma formation is increased in obese patients with poor health, and active debilitating disease(hepatitis C) such as the Veteran had.  The risk of failure was significant in this case given the Veteran's health issues.  The surgeon in 2014 found no negligence or lack of judgment or proper skill on the part of VA in performing the surgery.  

For the foregoing reasons, the Board finds that compensation under the provisions of 38 U.S.C. § 1151 for hematoma resulting from July 2008 VA right inguinal hernia repair is not warranted.  In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.





	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to payment of compensation benefits under 38 U.S.C.A. § 1151 for a hematoma resulting from July 2008 VA right inguinal hernia repair is denied.

Entitlement to service connection for erectile dysfunction, as secondary to PTSD, is granted.  



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


